ON MOTION FOR REHEARING
Relators insist the trial court should be required to enter judgment on the partial verdict because plaintiff, by failing to object to its being received, “waived any right to have unanswered issues answered.” They rely on such decisions as Lewis v. Texas Employers’ Ins. Ass’n., 151 Tex. 95, 246 S.W.2d 599, 600.
The contention overlooks what is held to be waived under the Lewis rule. The court there said, “The question at bar is not whether the court committed error but whether that error must be preserved by timely objection in order to be reviewed on appeal.” There it was the “right to complain of a procedural error” which was waived. The court said refusal to require the unanswered issues to be answered “may have been reversible error”. What was” there waived was the right to attack a judgment for a procedural error by failure to preserve the error.
What relator asks us to hold is that by failing to require unanswered issues to be answered plaintiff waived the right not to have judgment rendered against him; that relators thereby acquired a right to judgment. Waiver does not create a right. Southland Life Ins. Co. v. Vela, 147 Tex. 478, 217 S.W.2d 660, 663; Washington Nat. Ins. Co. v. Craddock, 130 Tex. 251, 109 S. W.2d 165, 167, 113 A.L.R. 854. It is the relinquishment of a right. Robison v. Puckett, 145 Tex. 366, 198 S.W.2d 74, 78.
The rule urged applies to judgments rendered; not to the right to require a judgment to be rendered. Panhandle & S. F. Ry. Co. v. Sutton, 125 Tex. 401, 81 S. W.2d 1005. The motion for rehearing is overruled.